Title: To James Madison from José Miguel Pey, ca. 22 December 1810 (Abstract)
From: Pey, José Miguel
To: Madison, James


Ca. 22 December 1810, Santa Fe de Bogotá. The political changes occurring in “the Capital of this New Kingdom and its Provinces since the 20th July of this year” have made it possible to open communications with JM, “now that we are free from the odious restrictions, which kept us as it were insulated in the middle of the world. From this time forward we may extend our views, and offer our Ports to the other nations of the world, among whom we shall know how to distinguish the Inhabitants of New Albion, who have presented to us the form of a New Government, which perhaps may lead to the Happiness of the whole American Continent.”
JM knows “the necessity we are under of counting on our own proper resources in this unhappy period” following the removal of the sovereign from his throne and with the imminent prospect of Spain yielding to the emperor of France, there being blockaded in Cadiz a government without popular support and unable to provide security to these remote dominions. “It will not be possible to keep ourselves in apathy and indif[f]erent in this dangerous situation, liable to be involved in the ruin of the Mother Country.” The people have therefore agreed “to form for themselves a Gov[e]rnment which might save them under such terrible circumstances.”
Santa Fe has created a Supreme Junta which has invited the provinces of the kingdom to send representatives to the capital and which anticipates the honor of offering respects to JM and the “illustrious Congress in the United States over which Y[our] E[xcellency] worthily presides with whom this Government desires to establish the most friendly correspondence.” They will be fortunate if they can follow the example set by the U.S. and adopt a “political form which founded in equity, may make us worthy of being the allies of that Great Republic.” Hopes that JM will assist in this difficult undertaking and that “in conformity to the liberal and wise principles which govern these States Y E will condescend to contribute to the Happiness of all the Continental People of America who fix their Eyes on your Exy and rest their hopes on the reciprocal ties of the new governments which … are about to be established in this part of the world, of which, that formed by your illustrious Nation is the root & foundation.”
A “Brilliant field” is opening on which JM may display “the resources of your great mind—for the benefit of al⟨l⟩ the People of America who are about to ar[r]ive from the political abasement in which they have until now been kept: for these holy purposes they promise themselves the powerful assistance of the People who opened the way to Happiness for america.”
“Y E having gone over the Road which we are about to travel may illumine for us our path and teach us to avoid those Precipices, which from want of experience, we might not be aware of.” Assures JM of their respect for him and the U.S. Congress, with whom they wish “to strengthen the ties of Friendship & political relations which may lay a foundation for the stability of this new government which will always profess the closest adhesion to the Mother Republic.”
 